—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered October 22, 1998, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree and bail jumping in the first degree, and sentencing him to consecutive terms of 1 to 3 years, unanimously affirmed.
The record establishes that defendant effectively waived his right to be present at sidebar conferences during jury selection (see, People v Diaz, 246 AD2d 397, 398, lv denied 92 NY2d *85851). Defendant’s argument concerning the court’s charge is unpreserved and we decline to review it in the interest of justice. Concur — Rubin, J. P., Andrias, Saxe, Buckley and Friedman, JJ.